The several assignments of error based upon the giving and refusing by the court of instructions to the jury may not be reviewed by this court for the appellants did not, so far as the record discloses, except to "the ruling" of the court in such respect, as required by the statute. Railway Co. v. Wadsack, 166 S.W. 42; Railway Co. v. Bland, 181 S.W. 504.
The remaining assignment of error contends that the verdict of the jury respecting limitation is contrary to the evidence and the law. Concluding, as we have, that there is evidence in the record from which the jury could find, as they did, that the actual adverse possession of the defendants to the time of bringing the suit by appellee extended only, in point of fact, to the area of land described in their verdict, the assignment of error should, it is believed, be overruled. That the actual adverse possession of each defendant extended in fact to a less area of land than that claimed by them in their answer would not afford a sufficient ground to set the verdict aside.
Affirmed.